Citation Nr: 0937826	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  08-05 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for melanoma to include 
being due to exposure to chemical dioxins.

2.  Entitlement to service connection for a dermatological 
condition, including "acne", to include being due to 
exposure to chemical dioxins.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active service in the US Army from February 
1969 to March 1971; he had service in the Republic of South 
Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.  In November 2008, a video conference hearing on appeal 
was held before the undersigned, who is the Veterans Law 
Judge (VLJ) designated by the Chairman to conduct that 
hearing.  38 U.S.C.A. § 7107(c) (West 2002).  A transcript of 
the hearing has been produced and has been included in the 
claims folder for review.

In accordance with the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900 (2008), this case has been 
advanced on the Board's docket for good cause shown.

When the claim originally came before the Board, there were 
three issues on appeal.  The issues were as follows:

1.  Whether new and material evidence has 
been submitted sufficient to reopen the 
veteran's claim for entitlement to 
service connection for melanoma to 
include being due to exposure to chemical 
dioxins.

2.  Whether new and material evidence has 
been submitted sufficient to reopen the 
veteran's claim for entitlement to 
service connection for a dermatological 
condition, including "acne", to include 
being due to exposure to chemical 
dioxins.

3.  Whether the veteran filed a timely 
substantive appeal of a rating decision 
of October 2003 that denied entitlement 
to service connection for melanoma and 
acne.

The Board reviewed the claims folder, and in December 2008 
issued a Decision/Remand.  In that action, the Board found 
that new and material evidence had been submitted sufficient 
to reopen the appellant's claims.  The Board also found that 
the appellant had not submitted a timely substantive appeal 
with respect to an October 2003 rating action by the agency 
of original jurisdiction.  Upon concluding that new and 
material evidence had been submitted and reopening the 
appellant's claims, the Board remanded the remaining issues 
(melanoma and acne) to the RO via the Appeals Management 
Center (AMC).  The purpose of the remand was to obtain 
additional medical evidence with respect to the contentions 
made by the appellant in the course of his appeal.  The claim 
has since been returned to the Board for review.  

Upon reviewing the development that has occurred since 
December 2008, the Board finds there has been substantial 
compliance with its remand instructions.  The Board notes 
that the Court has recently noted that "only substantial 
compliance with the terms of the Board's engagement letter 
would be required, not strict compliance."  D'Aries v. 
Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (holding that there was no 
Stegall violation when the examiner made the ultimate 
determination required by the Board's remand, because such 
determination "more than substantially complied with the 
Board's remand order").  The record indicates that the AMC 
scheduled the appellant for medical examinations and the 
appellant attended that examination.  The examiners provided 
detailed responses to the questions posed by the Board in its 
remand and those responses have been included in the claims 
folder.  The results were then returned to the AMC and the 
AMC issued a Supplemental Statement of the Case (SSOC) after 
reviewing the results of the information obtained.  Based on 
the foregoing, the Board finds that the AMC substantially 
complied with the mandates of its December 2008 
Decision/Remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (finding that a remand by the Board confers on the 
appellant the right to compliance with the remand orders).  
Therefore, in light of the foregoing, the Board will proceed 
to review and decide the claim based on the evidence that is 
of record consistent with 38 C.F.R. § 3.655 (2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issues addressed in this 
decision.

2.  The appellant has been diagnosed as suffering from 
multiple melanomas for which he has received treatment from 
private and VA physicians.

3.  The appellant served in the Republic of Vietnam where he 
may have been exposed to chemical dioxins while stationed 
there.  

4.  The service medical treatment records do not show 
treatment for or findings indicative of multiple melanomas.

5.  Melanomas were not diagnosed until thirty-plus years 
after the appellant was released from active duty.

6.  A VA oncologist has determined that the appellant's 
melanomas were not caused by or the result of exposure to 
chemical dioxins.  Moreover, the same oncologist has 
concluded that the melanomas were not caused by or the result 
of the appellant's military service.

7.  Prior to service, the appellant suffered from a 
dermatological condition - acne.

8.  The service medical treatment records denote that the 
appellant was treated for his acne condition.

9.  A VA doctor has concluded that the appellant's acne 
condition was aggravated by his military service.  


CONCLUSIONS OF LAW

1.  Melanoma was not incurred in, or aggravated by, active 
military service and may not be presumed to have been so 
incurred, to include as due to Agent Orange exposure.  38 
U.S.C.A. §§ 1110, 1116, 1131, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Service connection for a dermatological disorder 
classified as acne is warranted. 38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant should not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

Also, the Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of notification 
letters sent to him by the agency of original jurisdiction 
(AOJ).  These letters informed the appellant of what evidence 
was required to substantiate the claim for service 
connection, and of his, and VA's, respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  

The Board finds that any deficiency in the notice to the 
claimant or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the claimant, the 
United States Court of Appeals for Veterans Claims (Court) 
found that the evidence established that the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim, and found that the error was 
harmless, as the Board has done in this case.)  

The Federal Circuit Court and the United States Court of 
Appeals for Veterans Claims, hereinafter the Court, have 
since further clarified that the VA can provide additional 
necessary notice subsequent to the initial AOJ adjudication, 
and then go back and readjudicate the claim, such that the 
essential fairness of the adjudication - as a whole, is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit 
Court held that a SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  

If any notice deficiency is present in this case, the Board 
finds that any prejudice due to such error has been overcome 
in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 
S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the claim.  In sum, the 
claimant was provided the information necessary such that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  Thus, the Board finds that although there may 
be a VCAA deficiency, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that 
this error was not prejudicial to the claimant and the 
essential fairness of the adjudication process in this case 
was preserved.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2008).  The record indicates that the appellant 
has undergone a number of examinations and the results from 
those exams have been included in the claims folder for 
review.  The examinations involved a review of the claims 
file, a thorough examination of the appellant, and an opinion 
that was supported by sufficient rationale.  Therefore, the 
Board finds that the examinations are adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully 
informed evaluation of the claim).  Given the foregoing, the 
Board finds that the VA has substantially complied with the 
duty to obtain the requisite medical information necessary to 
make a decision on the appellant's claim.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant availed himself of that opportunity 
and, in November 2008, the appellant proffered testimony 
before the undersigned.  During that hearing, the appellant 
expressed his beliefs as to why believed his melanoma and 
acne were related to his military service.  The appellant was 
given notice that the VA would help his obtain evidence but 
that it was up to the appellant to inform the VA of that 
evidence.  During the course of this appeal, the appellant 
has proffered documents and statements in support of his 
claim.  It seems clear that the VA has given the appellant 
every opportunity to express his opinions with respect to the 
issue now before the Board and the VA has obtained all known 
documents that would substantiate the appellant's assertions.

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) appellant status; 2) existence of a 
disability; (3) a connection between the appellant's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the appellant was provided with 
Dingess-type notice.  Because this notice has been provided, 
the Board finds no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).

In this case, because each of the content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing service connection claims.  He has been 
advised of the evidence considered in connection with his 
appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, at 393 (1993).

As noted above, the appellant has submitted a claim for 
service connection benefits.  Under 38 U.S.C.A. §38 U.S.C.A. 
§§ 1110, 1131 (West 2002) and 38 C.F.R. § 3.303(b) (2008), 
service connection may be awarded for a "chronic" condition 
when:  (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the appellant presently 
has the same condition; or (2) a disease manifests itself 
during service (or during the presumptive period), but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the appellant's 
present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 
(1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish. . . the existence 
of a disability [and] a connection between the veteran's 
service and the disability."  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); 
and Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Additionally, a appellant who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e) 
(2008), shall be presumed to have been exposed during such 
service to a herbicide agent, unless there is affirmative 
evidence otherwise.  38 C.F.R. § 3.307(a) (2008).  If an 
appellant was exposed to a herbicide agent during active 
military service, the diseases noted at 38 C.F.R. § 3.309(e) 
(2008) will be service connected if the requirements of 38 
C.F.R. § 3.307(a) (2008) are met, even there is no record of 
such disease during service.  However, if the rebuttable 
presumptions of 38 C.F.R. § 3.307(d) (2008) are also not 
satisfied, then the appellant's claim shall fail.  VA has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
it has not been specifically determined that a presumption of 
service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements. First, an 
appellant must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.307(a)(6) (2008).  Second, the appellant 
must be diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e) (2008).  See Brock v. Brown, 10 Vet. 
App. 155, 162 (1997).  If a disorder is not listed in 38 
C.F.R. § 3.309(e) (2008), the presumption of service 
connection related to Agent Orange (chemical dioxins) is not 
available.  See McCartt v. West, 12 Vet. App. 164 (1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method for showing causation, and 
thereby establishing service connection.

A review of the appellant's DD 214, Armed Forces of the 
United States Report of Transfer or Discharge, indicates that 
the appellant served in the Republic of Vietnam from July 14, 
1969, to July 10, 1970.  For that service, he received the 
National Defense Service Medal, the Vietnam Campaign Medal 
w/60 Device, the Vietnam Service Medal with two Bronze 
Service Stars, and a Combat Infantryman Badge.  It is obvious 
to the Board that the appellant had service in Vietnam and 
exposure to chemical dioxins may have occurred.  

As a result of that service and exposure, the appellant has 
claimed that his diagnosed melanoma and a dermatological 
condition were caused by his exposure to chemical dioxins, 
and alternatively, by his military service.  To support his 
assertions with respect to his melanoma, the appellant has 
submitted a letter from his private internist that stated:

	. .  .He has locally advanced 
melanoma that has required multiple 
surgeries and has participated in a 
research trial through the National 
Cancer Institute using immunotherapy to 
decrease recurrence.

I am writing this letter as his medical 
oncologist to emphasize the fact that 
there is medical research to support the 
claim of his chemical exposures causing 
his melanoma.  I have include an abstract 
from the journal of Occupational 
Environmental Medicine that supports the 
increased cancer risk in chemically 
exposed servicemen and, therefore, feel 
the connection is strong and deserves 
further compensation. . . .

This letter was dated April 2007.  As reported, attached to 
the letter was an extract from the Journal of Occupational 
Environmental Medicine, dated February 2004.  That extract 
dealt with individuals who were in the US Air Force and who 
participated in the actual spraying of defoliants from 1962 
to 1971.  This operation was nicknamed Operation Ranch Hand.  
It was found that these individuals had an increase in the 
rates of incidence of melanoma and prostate cancer in 
comparison to the general population.  

It is important to note that the appellant was not a member 
of the US Air Force.  He did not participate in the actual 
spraying of defoliants in Vietnam.  He was not in the 
airplanes and helicopters that sprayed chemical dioxins.  He 
did not take part in Operation Ranch Hand and he was not 
assigned to a unit that supported the US Air Force in 
Operation Ranch Hand.  Therefore, because the extract does 
not pertain specifically to the appellant or to the unit he 
served therewith in Vietnam, it is unclear to the Board how 
this survey has any bearing on the appellant's claim.

Nevertheless, as a result of the appellant's claim, the Board 
requested that an oncologist review the appellant's medical 
records and the available reference data in order to 
determine whether the appellant's claim (with respect to the 
melanoma) could be granted.  Such a review of the evidence 
occurred in February 2009 with a copy of that review 
contained in the claims folder.  

A review of that report indicates that the medical doctor 
did, in fact, review the appellant's complete claims folder.  
The examiner also examined the appellant.  In the review of 
the record, the examiner reported the type of cancer the 
appellant was treated therefore and, more specifically, the 
varied treatment he had received since the cancer being 
discovered.  It was further reported that the appellant had 
been officially diagnosed as suffering from "metastatic 
melanoma", a cancer which has not been recognized as a 
presumptive disease in accordance with 38 C.F.R. § 3.309(e) 
(2008).  The examiner then wrote:

	. . . According to textbooks, the 
etiologies of melanoma are:  sun exposure 
and UV radiation.  As taken from 
Uptodate, chapter author Claire Curiel-
Lewandrowski, MD, chapter last revised 
Oct. 10, 2008, a number of other factors 
have been evaluated as possible risks 
factors for melanoma as follows . . . The 
epidemiologic studies related to Agent 
Orange exposure also did not conclude 
there was a link to Agent Orange. . . . 

....

	. . . the patient verifies that he 
was in the Army and physically on the 
ground in Vietnam for one year.  This 
fact is adequate to establish connection 
to Agent Orange for those cancers 
associated with exposure.  Melanoma is 
not on the list of connected cancers 
however.  

Agent Orange and Cancer:  An Overview for 
Clinicians (CA Cancer J. Clin 2003; 
53:245):  "Available evidence does not 
permit a conclusion regarding an 
association between Agent Orange exposure 
and other cancers, including cancer of 
the nose and naospharynx, breast, cervix, 
uterine corpus, ovaries, liver and 
biliary tree, bone, kidneys, urinary 
bladder, testicles, or skin, or leukemia. 
. . ."

The examiner then noted that he had reviewed the extract 
noted by the appellant's doctor.  Other extracts and articles 
were also referenced.  

The examiner then provided the following:

In summary . . . the etiology of the 
melanoma cannot be determined to my 
knowledge.  He [the appellant] is fair of 
complexion with red hair, and such 
persons are felt to have increased risks 
related to sun exposure, a major risk 
factor for melanoma. . . . 

....

I could not find evidence in the medical 
literature of associations between agent 
orange exposure and melanoma in Army 
veterans who were physically in contact 
with agent orange. . . . On the bass of 
the above history and data, I am not able 
to state that the melanoma is "at least 
as likely as not" due to Agent Orange 
exposure.  There appears to be 
insufficient evidence available to raise 
the likelihood to that level of 
probability at the present from the point 
of view of a practicing medical 
oncologist.  

....

	. . . it was not possible to locate 
with a reasonably diligent search[,] 
evidence adequate to conclude that the 
melanoma was at least as likely as not to 
be due to Agent Orange exposure or 
dioxins.  A previous effort to examine 
these data has resulted in a reference 
list of tumors so associated, and 
melanoma does not appear on that list. . 
.  .

It should be noted that the other issue before the Board, 
that involving a dermatological condition (acne), was also 
addressed.  Succinctly put, a VA doctor opined that the 
appellant's pre-existing service cystic acne became more 
disabling in service.  In other words, the condition was 
aggravated by his military service.  Since that time, the 
claim has been returned to the Board for review.

To start with, it has been shown that the appellant had 
served within Vietnam as defined by VA for the purposes of 
determining presumptive exposure to Agent Orange.  Yet, the 
appellant still must show that he suffers from a disease, or 
the residuals thereof, that has been listed at 38 C.F.R. § 
3.309(e) (2008) in order to be granted service connection 
based on the presumption.  In this instance, the appellant 
has been diagnosed malignant melanoma.  A review of 38 C.F.R. 
§ 3.309(e) (2008) indicates that malignant melanoma is not a 
disease, disability, or condition for which the presumption 
applies.  Service connection may not be granted via 38 C.F.R. 
§ 3.309(e) (2008).

However, as noted above, service connection may still be 
granted if there is evidence directly correlating the 
appellant's melanoma and the residuals thereof to his 
military service.  

The record indicates that while he was in service, he was not 
treated for melanomas.  He did however receive topical 
treatment for his acne.  The post-service medical records do 
not indicate that the appellant was diagnosed with or treated 
for melanomas immediately following service.  It is not until 
many years after he was discharged that he received his first 
diagnosis of melanomas.  It is not until approximately 2001, 
thirty years after leaving the service, that melanomas were 
diagnosed and the appellant received treatment for said 
condition.  

Nevertheless, a private physician has hypothesized that the 
appellant's melanomas are the result of his exposure to 
chemical dioxins while the appellant served in Vietnam.  The 
resolution of this case, therefore, hinges on whether there 
is adequate medical evidence of a nexus between melanomas of 
the skin manifested many years after service and the 
appellant's military service.  The Board has the duty to 
assess the credibility and weight to be given the evidence 
relative to this issue.  Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991), reconsideration denied per curiam, 1 Vet. App. 
406 (1991)).

This assessment of credibility and weight to be given the 
evidence includes scrutiny of a medical professional's 
statements in association with such related factors as the 
basis for the opinions rendered, i.e., presence or absence of 
clinical records.  While professional opinions must be 
considered, VA is not bound to accept any such opinion 
considering the merits of the claim.  See, i.e., Hayes v. 
Brown, 5 Vet. App. 60 (1993).

It is noted that the appellant's doctor's statement appears 
to have been made based on statements provided by the 
appellant and via limited research on chemical dioxins.  
There is no indication that the doctor reviewed the 
appellant's claims folder or his service medical treatment 
records.  Moreover, the treatise that the examiner did note 
as corroborating his assertions specifically addressed Air 
Force personnel who disbursed chemical dioxins.  The 
appellant, based on his unit and his military occupational 
specialty, would not be considered a part of the population 
that the treatise embraced.  Additionally, it is unclear to 
the Board, based on the scant information provided by the 
examiner, whether the appellant's post-service exposure to 
the sun and other environmental factors may have caused or 
resulted in the development of malignant melanomas.  The 
opinion itself does not provide underlying reasons and bases 
for its conclusion other than the appellant's reported 
history.  As such, the Board finds the statement from the 
physician inconclusive and speculative.  It is not definitive 
in proving the claim.  The assertion is deemed to be of 
limited weight as the statement fails to assert a medical 
basis upon which the suppositions have been predicated 
thereon.  The Court has made it clear that medical 
possibilities and unsupported medical opinions carry 
negligible probative weight.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  See also Perman v. Brown, 5 Vet. App. 237, 
241 (1993).  It is the conclusion of the Board that the 
hypothesis lack significant probative value.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).

To explain it in a different way, with regard to specific 
evidence, the Board must weigh the credibility and probative 
value of the medical opinions, and in so doing, the Board may 
favor one medical opinion over the other.  See Evans v. West, 
12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. 
App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001) (it is not error for the Board to favor 
the opinion of one competent medical expert over that of 
another when the Board gives an adequate statement of reasons 
and bases for doing so).  The Board must account for the 
evidence it finds persuasive or unpersuasive, and provide 
reasons for rejecting material evidence favorable to the 
claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).  In determining the weight assigned to this evidence, 
the Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In the recent case of Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008), the Court held that a claims file review, as it 
pertains to obtaining an overview of an appellant's medical 
history, is not a requirement for private medical opinions.  
A review of the claims file by a VA examiner, without more, 
does not automatically render the VA examiner's opinion 
competent or persuasive since the claims file is a tool to 
assist in familiarity for the physician with the claims file, 
and conversely a private medical opinion may not be 
discounted solely because the opining clinician did not 
review the claims file as there are other means by which a 
physician can become aware of critical medical facts, such as 
a history of treating the appellant for an extended period of 
time and/or reviewing pertinent medical literature.  The 
relevant focus is not on whether the clinician had access to 
the claims file, but instead on whether the clinician was 
"informed of the relevant facts" in rendering a medical 
opinion.

Thus, when VA refers to facts obtained from review of the 
claims file as a basis for crediting one expert opinion over 
another, it is incumbent upon VA to point out those facts and 
explain why they were necessary or important in forming the 
appropriate medical judgment.  Certainly, the particular 
medical information contained in a claims file may have 
significance to the process of formulating a medically valid 
and well-reasoned opinion.  The Court further held that a 
medical opinion that contains only data and conclusions is 
not entitled to any weight and a review of the claims file 
cannot compensate for lack of the reasoned analysis required 
in a medical opinion, which is where most of the probative 
value of a medical opinion comes is derived.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-
Rodriguez, the Court indicated that it is the factually 
accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion.

In this instance, the Board finds that the VA oncologist's 
opinion of February 2009 factually accurate.  He pointed to 
established facts in his opinion - such as the lack of 
scientific evidence establishing a link between melanoma and 
chemical dioxin exposure, the fact that the treatise used to 
support the private doctor's assertions did not apply to the 
appellant's situation, and the lack of other medical evidence 
supportive of the appellant's contentions.  The Board further 
believes that he provided sound reasoning in his analysis of 
the situation even noting that it was very difficult to 
determine the exact etiology of melanomas in general.  In 
other words, the VA examiner reviewed in detail the pertinent 
medical records, discussed the salient facts, and provided 
complete rationale for all conclusions presented, as noted in 
the discussion above.

Accordingly, the Board attaches the most significant 
probative value to the VA opinion, as it is well reasoned, 
detailed, consistent with other evidence of record, and 
included an access to the accurate background of the 
appellant.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (Factors for assessing the probative value of a 
medical opinion include the thoroughness and detail of the 
opinion.).  The most probative medical evidence fails to 
establish that the appellant's melanomas were due to his 
military service or to chemical dioxin exposure.

Hence, the Board is left with the contentions made by the 
appellant.  These statements were undoubtedly made in good 
faith; however, the appellant is not a doctor nor has he 
undergone medical training.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  However, that same lay person is competent 
to provide evidence on the occurrence of observable symptoms 
during and following service.  If the claimed disability is 
manifested by observable symptoms, lay evidence of 
symptomatology may be adequate to show the nexus between the 
current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

In this instance, the appellant is competent to say that that 
he suffers from skin conditions that have been diagnosed as 
being melanomas and that he has received a variety of 
treatment for the disorder.  However, he is not competent to 
say that he has an actual disability that is related to his 
service or to a condition he suffered therefrom while he was 
in service or that it is related to his exposure to chemical 
dioxins.  In other words, there is no indication that he 
possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  See Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Yet the Federal Circuit has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the appellant's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.

The Board does not doubt the credibility of the appellant in 
reporting his beliefs that his melanomas were caused by his 
service in Vietnam or his military service in general or the 
result of his exposure to chemical dioxins.  The Board also 
believes that the appellant is sincere in expressing his 
opinion with respect to the etiology of the disorder.  
However, the matter at hand involves complex medical 
assessments that require medical expertise.  See Jandreau.  
The appellant is not competent to provide more than simple 
medical observations.  He is not competent to provide complex 
medical opinions regarding the etiology of the claimed 
disorder.  See Barr.  Thus, the lay assertions are not 
competent or sufficient.

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2008); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Based on the above, the 
Board finds that the medical evidence does not support the 
appellant's assertions, and as such, service connection for 
melanomas, either on a direct basis or on a presumptive 
basis, is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).  The Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as there was no approximate balance of positive and 
negative evidence of record, reasonable doubt could not be 
resolved in the appellant's favor.

With respect to the other issue on appeal, that of 
entitlement to service connection for a dermatological 
condition, also known as acne, the Board would note the 
following.  The service medical treatment records indicate 
that the appellant had been diagnosed with acne prior to 
service.  The service medical treatment records show 
treatment for said condition.  Currently, the appellant has 
acne or the residuals thereof.  Most importantly, a VA doctor 
has, without reservation, concluded that the appellant's 
dermatological condition was aggravated by his military 
service.  

In this instance, there is a VA medical opinion that was not 
equivocal, vague, or ambiguous.  The opinion clearly states 
that the appellant's acne became more disabling or was made 
worse as a result of his military service.  Accordingly, 
after a careful review of all of the evidence, the Board 
concludes that service connection for a dermatological 
condition classified as acne is warranted.  


ORDER


1.  Entitlement to service connection for melanoma to include 
being due to exposure to chemical dioxins is denied.

2.  Entitlement to service connection for a dermatological 
condition, including "acne", to include being due to 
exposure to chemical dioxins, is granted.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


